Title: From Thomas Jefferson to James Madison, 1 September 1793
From: Jefferson, Thomas
To: Madison, James



Sep. 1. 93.

My last was of the 25th. Since that I have received yours of the 20th. and Colo. M’s of the 21st.Nothing further has passed with Mr. Genet, but one of his Consuls has committed a pretty serious deed at Boston, by going with an armed force taken from a French frigate in the harbour, and rescuing a vessel out of the hands of the marshal who had arrested her by process from a court of justice. In another instance he kept off the Marshal by an armed force from serving a precept on a vessel. He is ordered consequently to be arrested himself prosecuted and punished for the rescue, and his Exequatur will be revoked.—You will see in the newspapers the attack made on our commerce by the British king in his additional instructions of June 8. Tho’ we have only newspaper information of it, provisional instructions are going to Mr. Pinckney to require a revocation of them and indemnification for all losses which individuals may sustain by them in the mean time. Of the revocation I have not the least expectation. I shall therefore be for laying the whole business (respecting both nations) before Congress. While I think it impossible they should not approve of what has been done disagreeable to the friendly nation, it will be in their power to soothe them by strong commercial retaliations against the hostile one. Pinching their commerce will be just against themselves, advantageous to us, and conciliatory towards our friends of the hard necessities into which their agent has driven us. His conduct has given room for the enemies of liberty and of France to come forward in a stile of acrimony against that nation which they never would have dared to have done. The disapprobation of the agent mingles with the reprehension of his nation and gives a toleration to that which it never had before. He has still some defenders in Freneau’s and Greenleaf’s papers. Who they are I know not: for even Hutcheson and Dallas give him up. I inclose you a Boston paper which will give you a specimen of what all the papers are now filled with. You will recognise Mr. A—— under the signature of Camillus.
 He writes in every week’s paper now, and generally under different signatures. This is the first paper in which he has omitted some furious incartade against me. Hutcheson says that Genet has totally overturned the Republican interest in Philadelphia. However, the people going right themselves, if they always see their republican advocates with them, an accidental meeting with the Monocrats will not be a coalescence.—You will see much said and gainsaid about G’s threat to appeal to the people. I can assure you it is a fact.—I received yesterday the MS. you mentioned to me from F——n. I have only got a dozen pages into it, and never was more charmed with any thing. Profound arguments presented in the simplest point of view entitle him really to his antient signature. In the papers received from you I have seen nothing which ought to be changed, except a part of one sentence, not necessary for it’s object, and running foul of something of which you were not apprised.
A malignant fever has been generated in the filth of Water street which gives great alarm. About 70. people had died of it two days ago, and as many more were ill of it. It has now got into most parts of the city and is considerably infectious. At first 3. out of 4. died. Now about 1. out of 3. It comes on with a pain in the head, sick stomach, then a little chill, fever, black vomiting and stools, and death from the 2d. to the 8th. day, every body, who can, is flying from the city, and the panic of the country people is likely to add famine to disease. Tho becoming less mortal, it is still spreading, and the heat of the weather is very unpropitious. I have withdrawn my daughter from the city, but am obliged to go to it every day myself.—My threshing machine is arrived at New York. Mr. Pinckney writes me word that the original from which this model is copied threshes 150 bushels of wheat in 8. hours with 6. horses and 5. men. It may be moved either by water or horses. Fortunately the workman who made it (a millwright) is come in the same vessel to settle in America. I have written to persuade him to go on immediately to Richmd. offering him the use of my model to exhibit, and to give him letters to get him into immediate employ in making them. I expect an answer before I write to you again. I understand that the model is made mostly in brass, and in the simple form in which it was first ordered, to be worked by horses, it was to have cost 5. guineas, but Mr. Pinckney having afterwards directed it to be accomodated to a water movement also, it has made it more complicated, and costs 13. guineas. It will thresh any grain from the Windsor bean down to the smallest. Adieu.
P.S. The market, was the last winter from 25. to 50 percent higher than it was in the winter preceding. It is now got to from 50. to 100. percent higher. I think by the winter it will be generally 100 per cent on the 
 
prices of 1790. European goods are also much risen. Of course you must expect a rise in the boarding houses compounded of these two. In the mean time the produce of the farmer, say wheat, rice, tobacco has not risen a copper. The redundancy of paper then in the cities is palpably a tax on the distant farmer.

P.S. Sep. 2. I have made great progress into the M.S. and still with the same pleasure. I have no doubt it must produce great effect. But that this may be the greatest possible, it’s coming out should be timed to the best advantage. It should come out just so many days before the meeting of Congress as will prevent suspicions of it’s coming with them, yet so as to be a new thing when they arrive, ready to get into their hands while yet unoccupied, before the panic of the culprits shall be over, or any measures for defeating it’s first effect may be taken. I will direct it to appear a fortnight before their meeting unless you order otherwise. It might as well be thrown into a church yard, as come out now.
